                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION


VERONICA MILLER, ET AL.                                                                   PLAINTIFFS

V.                                                            CAUSE NO. 4:18CV00254-DMB-JMV

CITY OF LELAND, ET AL.                                                                 DEFENDANTS


                           ORDER STAYING CERTAIN PROCEEDINGS


        Before the court is Defendants’ “Motion to Stay Pending Immunity” [32] wherein they essentially

request that the court stay all discovery pending a decision on Defendants’ qualified immunity motions

[28 and 30] filed June 14, 2019.

        Pursuant to L.U.CIV.R. 16(b)(3)(B),

     [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or jurisdictional
     defense stays the attorney conference and disclosure requirements and all discovery, pending the
     court’s ruling on the motion, including any appeal. Whether to permit discovery on issues related to
     the motion and whether to permit any portion of the case to proceed pending resolution of the motion
     are decisions committed to the discretion of the court, upon a motion by any party seeking relief.

     In view of the foregoing, the instant motion is GRANTED, and all discovery is hereby

STAYED.

        SO ORDERED this, the 17th day of June, 2019.

                                                        /s/ Jane M. Virden
                                                        U. S. Magistrate Judge
